Citation Nr: 0939284	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-29 591	)	DATE
	)
 )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether the reduction of the evaluation for the residuals of 
the Veteran's prostate cancer from 100 percent to 20 percent 
was proper.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

On October 2, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


